SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarter Ended January 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-52035 CLEAN POWER CONCEPTS INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0490694 (IRS Employer Identification Number) 1620 McAra Street Regina, Saskatchewan, Canada S4N 6H6 (Address of principal executive offices)(Zip Code) (306) 546-8327 (Registrant’s telephone no., including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x The issuer had 240,077,763 shares of common stock issued and outstanding as of March 22, 2011. Table of Contents CLEAN POWER CONCEPTS INC. AND SUBSIDIAIRIES Table of Contents Page PART I. Financial Information Item 1. Financial Statements. Consolidated Balance Sheets at January 31, 2011 (unaudited) and April 30, 2010 (audited) 1 Unaudited Consolidated Statements of Operations for the three and nine month periods ended January 31, 2011 and January 31, 2010 2 Unaudited Consolidated Statements of Cash Flows for the nine month periods ended January 31, 2011 and January 31, 2010 3 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures about Market Risk 26 Item 4. Controls and Procedures 26 PART II. Other Information 28 Item 1. Legal Proceedings 28 Item 1a. Risk Factors 28 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Period Ended January 31, 2011 CLEAN POWER CONCEPTS INC. AND SUBSIDIAIRIES Consolidated Balance Sheets (UNAUDITED) January 31, April 30, ASSETS Current Assets Cash $ $ Accounts receivable Prepaid expenses Inventory Total current assets Property, Plant, and Equipment (net of accumulated depreciation) Total assets $ $ LIABILITIES AND STOCKHOLDERS’ (DEFICIT) Current Liabilities Line of credit Accounts payable and accrued expenses Related party advances (Note 5) Loans payable (Note 6) Interest payable (Note 6) Current portion of capital lease obligations Current portion of long-term debt Total current liabilities $ $ Long-Term Liabilities Capital lease obligations Long-term debt Total long-term liabilities Total liabilities $ $ Commitments and Contingencies - - Stockholders’ (Deficit) Common shares, 1,000,000,000 shares with par value $0.001 authorized, 240,077,763 and 150,048,000 shares issued and outstanding at January 31, 2011 and April 30, 2010, respectively (Note 9) Common shares subscribed but not issued (Note 9) Share subscriptions - ) Paid-in Capital ) Accumulated deficit ) ) Accumulated other comprehensive (loss) ) ) Total Clean Power Concepts and Subsidiaries equity ) ) Non-Controlling Interest (Note 2) ) ) Non-Controlling Interest accumulated other comprehensive (loss) ) ) Total Non-Controlling Interest ) ) Total stockholders’ (deficit) ) ) Total liabilities and stockholders’ (deficit) $ $ The accompanying notes to financial statements are an integral part of these consolidated financial statements 1 Table of Contents CLEAN POWER CONCEPTS INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Income (UNAUDITED) Three Months ended January 31, Three Months ended January 31, Nine Months ended January 31, Nine Months ended January 31, SALES: Canola Meal $ $
